DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-8-2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The “and/or” terminology in claim 1, lines 2 and 3 is indefinite.  Applicant seems to be claiming three alternatives “a metal strip in motion” embodiment 1, Fig. 3; “a work cylinder” embodiment 2, Fig. 2 or “a metal strip in motion and a work cylinder” embodiment 3, Figs. 4A,4B.  The claim should be written with “consisting of” terminology rather than the current “comprising” terminology and “or” should be used, not “and/or”.  A Markush Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See also MPEP § 2111.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4,5,9,10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al. (JP06-190409) in view of Seidel (2019/0247901), Seidel I and further in view of Seidel (2012/0031159), Seidel II.  Kajiwara discloses an industrial facility rolling mill (Fig. 3).  Kajiwara discloses a cylinder (3) in motion (rotation direction C; Figs. 5 and 6) and having a contactless wiping system (38) having a gap G (Fig. 6).  Kajiwara discloses that a first liquid (cooling water film on cylinder surface; 2 which is 2.94 bar (translation; [0080]).  Regarding claim 2, the first and second liquid are directed into the recovery trough through the drain pipe (44) by the housing (42a).  Regarding claim 4, the nozzles (41) are at angle between 0-45° (Figs. 5 and 6).  Regarding claim 9, the second liquid is an emulsion.  Regarding claim 10, the industrial facility is configured to apply cooling (nozzle bars 4).  Regarding claim 13, the wiping system of Kajiwara is for removing liquid at least for application of lubricant or emulsion  
Kajiwara does not disclose a flow rate of the second liquid.
Seidel I teaches emulsion [0003] which is sprayed at a flow rate of 40 m3/hr from a nozzle spray bar (11).  Regarding claim 5, Seidel teaches a flow rate of between 10 and 150 m3/hr.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to spray the second liquid of Kajiwara at a flow rate as taught by Seidel I in order to provide a sufficient amount of liquid to cover a roll surface. 
Kajiwara does not disclose an interval between 3 and 10 mm. 
Seidel II teaches that spray bar nozzles (7,27) are between 2-40 mm from a roll surface ([0032], line 6). Regarding claim 15, Seidel teaches turbulent flow ([0063], line .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara in view of Seidel I and Seidel II and further in view of Uijtdebroeks et al. (8,281,632).  Kajiwara does not disclose a nozzle diameter.  Uijtdebroeks teaches [0029] that nozzles (40) have a diameter of between 1 and 6 mm.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the nozzles of Kajiwara to be between 1-5 mm in diameter as taught by Uijtdebroeks in order to provide nozzles which distribute a necessary amount of liquid to a roll surface.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara in view of Seidel I and Seidel II and further in view of Nihei et al. (6,151,943).  Regarding claims 11 and 12, Kajiwara discloses an inlet wiper (7).  Kajiwara is silent to cold and hot rolling.  Nihei teaches that an industrial facility rolling mill is a hot or cold rolling mill (col. 11, lines 53-57) wherein cooling and lubricating is applied in hot and cold rolling.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to cold or hot roll strip in the industrial facility of Kajiwara as taught by Nihei as is known in the strip rolling art.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered. Examiner notes claim 1 recites work cylinder, Fig. 2 embodiment shows a rotating cylinder and since a rotating cylinder without a roll gap and strip being worked is a scope of Fig. 2 embodiment, the Examiner reads that the cylinder as claimed is a cylinder in motion in a rolling mill environment and the term “work” is descriptive not structural for this embodiment absent structural limitations of a pair of work rolls which are working a metal strip in a roll gap.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725